Citation Nr: 0809974	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-41 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to reimbursement or payment for unauthorized 
private medical expenses incurred at Weiser Memorial Hospital 
on February 4, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 determination of the 
Medical Administration Services (MAS) of a Department of 
Veterans Affairs Medical Center (VAMC) in Boise, Idaho.  The 
veteran was scheduled to testify before a Veterans Law Judge 
in May 2006; however, he cancelled his hearing.  His request 
for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) 
(2007).


FINDINGS OF FACT

1.  On February 4, 2004, the veteran received medical 
services at Weiser Memorial Hospital for an acute onset of 
symptoms consisting of diarrhea, low blood sugar, and an 
inability to eat or drink.

2.  Given that the veteran's wife was instructed by a VA 
registered nurse to call 911 just prior to his seeking 
treatment, a prudent layperson would have reasonably expected 
that delay in seeking immediate medical attention would have 
been hazardous to his life or health.

3.  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson.

4.  The claim for payment or reimbursement does not include a 
request for expenses related to medical care beyond the 
initial evaluation and treatment.

5.  The veteran received VA medical services during the 24-
month period preceding the furnishing of the treatment at 
Weiser Memorial Hospital.

6.  The veteran is financially liable to the provider(s) of 
treatment for the services he received at Weiser Memorial 
Hospital

7.  The veteran is not shown to have coverage under a health-
plan contract for payment or reimbursement, in whole or in 
part, for the February 4, 2004, treatment.

8.  The condition for which the treatment was furnished is 
not shown to have been caused by an accident or work-related 
injury.

9.  The veteran does not have a total disability, permanent 
in nature, resulting from service-connected disability; the 
condition for which the February 4, 2004, treatment was 
furnished is not service connected, has not been held to be 
aggravating a service-connected disability, and is not shown 
to be a condition requiring care for purposes of 
participation in a VA rehabilitation program under 38 
U.S.C.A. Chapter 31.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
incurred at Weiser Memorial Hospital on February 4, 2004, 
have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 
C.F.R. §§ 17.120, 17.1001, 17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

Under the law, VA may provide payment or reimbursement for 
the reasonable value of emergency treatment furnished to a 
veteran for non-service-connected conditions in a non-VA 
facility under the following circumstances:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency 
medical condition manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that 
treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a 
third party for payment of such treatment; and the veteran 
has no contractual or legal recourse against a third party 
that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2007).

In the present case, the evidence of record shows that the 
veteran - who is diagnosed as having type II diabetes 
mellitus - experienced an acute onset of symptoms related to 
his blood sugar the night of February 4, 2004.  His wife 
called the VA Telephone Health Line at 8:10 p.m. and informed 
the registered nurse (R.N.) on the phone that the veteran had 
a blood sugar reading of 70 and that he was experiencing 
symptoms of dizziness, paleness, shortness of breath, fever, 
and abdominal pain.  See VA Telephone Health Line Note dated 
April 4, 2004.  She also stated that the veteran was unable 
to stand.  The R.N. recommended that she give the veteran 
some orange juice and call 911.  Id.

The veteran was admitted to the Weiser Memorial Hospital 
emergency department at 8:50 p.m., a facility in the same 
town in which the veteran resides.  (The nearest VA facility 
with after-hours emergency care was over 70 miles from his 
home).  He was evaluated for what was described as diarrhea 
approximately ten times that day, an inability to eat or 
drink, lightheadness, and increased shortness of breath.  A 
blood glucose reading taken in the ambulance was 60.  The 
veteran was treated with IV fluids, peanut butter, and orange 
juice, and discharged at 11:30 p.m with diagnoses of type II 
diabetes mellitus and dehydration.

There is no real dispute here that the veteran satisfies the 
requirements set out at 38 C.F.R. § 17.002(a), (b), and (d)-
(i), outlined above.  The evidence of record clearly shows 
that the veteran received emergency services at Weiser 
Memorial Hospital.  Moreover, the VAMC determined that such 
treatment was for emergent purposes.  His claim for payment 
or reimbursement does not include a request for expenses 
related to medical care beyond the initial emergency 
evaluation and treatment, and 
information associated with the CHR shows that the veteran 
received VA medical services in November 2003.  He is shown 
to be financially liable for the cost of the 
treatment in question, and there is nothing in the record to 
indicate that he has coverage under private medical insurance 
or a "health-plan contract," as that term is defined in 38 
C.F.R. § 17.1001(a).  (Again, there is nothing in the record 
to contradict the veteran's statements that he is uninsured 
in this regard.)  Further, the condition for which the 
emergency treatment was furnished is not shown to have been 
caused by an "accident or work-related injury," and the 
record shows that he is not eligible for reimbursement under 
38 U.S.C. § 1728 because he does not have a total disability, 
permanent in nature, resulting from service-connected 
disability, and because the condition for which the emergency 
treatment was furnished is not service connected, has not 
been held to be aggravating a service-connected disability, 
and is not shown to be a condition requiring care for 
purposes of participation in a VA rehabilitation program 
under 38 U.S.C.A. Chapter 31.  See 38 C.F.R. § 7.120(a) 
(2007).

The salient question here is whether a VA or other Federal 
facility/provider was feasibly available to provide the 
treatment.  The VAMC has determined that the veteran is 
ineligible for payment or reimbursement on this ground.  The 
Board disagrees.

The VAMC noted that the medical documentation received 
indicated that the veteran had been experiencing his symptoms 
for 10 days prior to seeking care at Weiser Memorial 
Hospital.  See July 2004 Statement of the Case.  Therefore, 
he had ample time to contact the Boise VAMC for the necessary 
care and treatment.  The Board has carefully reviewed the 
veteran's medical documentation and observes that notes from 
the veteran's April 4, 2004, emergency treatment state that 
the veteran arrived via ambulance with complaints of 
"diarrhea stools x10 today."  The phrase "diarrhea stools 
x10 today" means that the veteran had diarrhea 10 times 
today, and not that he has had diarrhea for ten days.  

In light of the above, the Board finds that there is nothing 
of record to contradict the veteran's assertions that his 
symptoms began the night of April 4, 2004.  See Written 
Statement by Veteran received December 2004.  Given the 
apparent 
emergent nature of the veteran's condition, and the fact that 
the episode occurred at his home in Weiser, Idaho -more than 
70 miles away from the nearest VA facility with emergent 
medical services (Boise VAMC) - the Board is satisfied that 
the 
requirements of 38 C.F.R. § 17.002(c) have been met.  The 
appeal is therefore granted.


ORDER

Entitlement to reimbursement or payment for unauthorized 
private medical expenses incurred at Weiser Memorial Hospital 
on February 4, 2004, is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


